Citation Nr: 1628427	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  08-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for obstructive sleep apnea.  

3. Entitlement to service connection for left foot plantar fasciitis.

4. Entitlement to service connection for a sinus disorder.

5. Entitlement to service connection for a heart disorder.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for carpal tunnel syndrome.

8. Whether new and material evidence has been submitted to reopen the claim for service connection for hyperlipidemia.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to February 2005.

This matter comes before the Board from an October 2012 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for degenerative osteoarthritis of the left knee, denied a rating in excess of 20 percent for chronic lumbar strain, and denied service connection for degenerative arthritis of the left hand.  Thereafter, jurisdiction of this matter was transferred back to the Baltimore, Maryland RO.

In January 2016, the Veteran testified at a hearing at VA Central Office (VACO) in Washington, D.C., before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a psychiatric disorder and for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claims for service connection for left foot plantar fasciitis, a sinus disorder, a heart disorder, headaches, and carpal tunnel syndrome, and his claim to reopen the claim for service connection for hyperlipidemia, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection for left foot plantar fasciitis, a sinus disorder, a heart disorder, headaches, and carpal tunnel syndrome, and the appeal to reopen the claim for service connection for hyperlipidemia, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  At the 2016 Board hearing, the Veteran stated that he wished to withdraw his appeal regarding entitlement to service connection for left foot plantar fasciitis, a sinus disorder, a heart disorder, headaches, and carpal tunnel syndrome, and the appeal to reopen the claim for service connection for hyperlipidemia.  Thus, with regard to those 6 issues, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeals regarding entitlement to service connection for left foot plantar fasciitis, a sinus disorder, a heart disorder, headaches, and carpal tunnel syndrome, and the appeal to reopen the claim for service connection for hyperlipidemia are dismissed.


REMAND

1. Psychiatric Disorder

The Veteran essentially contends he has a current psychiatric disorder related to active duty service.  He asserts that his military occupational specialty as a security police officer exposed him to non-combat related stressors.  

VA treatment records dated in 2008 show that the Veteran was diagnosed with and treated for generalized anxiety disorder.  A December 2008 VA record also noted rule out depressive disorder.  As of 2015 there was a positive PTSD screen and the Veteran started receiving medication and therapy for his PTSD.

In a PTSD stressor statement received in August 2015, the Veteran contended that in November 1989, when he was assigned to the 352nd Missile Security Squadron as a security policeman, and stationed at Whiteman Air Force Base Missouri, he was heading into the support base for a changeover of security personnel, and it was a cool damp morning with fog and rain, and he witnessed the lead vehicle lose control and crash head first on into an electrical pole, causing the hot electric lines to snap and fall on top of the vehicle and connect with the vehicle radio antenna and electrocuting all the security police personnel in the car.  The Veteran reported that to this day he still had the smell of human flesh in his nose.  He contended that this accident, along with all of the others he endured on a daily basis as a security policeman, were pushed to the back of his mind until after he retired and his mother died unexpectedly in January 2014, and this pushed these memories forward in his head.  

At the January 2016 Board hearing, the Veteran testified that when he was in the Air Force he was a security police officer and that most of the issues that he responded to during his 23 year career in the Air Force were non-combat related.  He testified that there were several incidents in service that affected him including the following:  1) the death of a friends baby and he was the one his friend first called; 2) pulling his fellow fire team members out of a vehicle that crashed; and 3) a burning vehicle that hit an electrical pole and all four of the service members died due to the electrocution.  He testified that after his mother's unexpected death, all the death and anxiety he had faced in service started coming to light.

In a June 2016, Defense Personnel Records Information Retrieval System entry, it was noted that the request for PTSD stressor verification for the Veteran had already been completed and that the 1989 unit records submitted by the 351st Strategic Missile Wing, the higher headquarters for the 352nd Missile Security Squadron, were unavailable for research by the JSRRC, but that the unit histories and supporting documents of Air Force units were in the custody of the Air Force Historical Research Agency at Maxwell Air Force Base and that these files often include historical reports.  JSRRC advised writing to that office for further information concerning these records.

After reviewing the record, the Board concludes that further evidentiary development is needed.  The AOJ must contact the Air Force Historical Research Agency for further development and must provide the Veteran an examination as there is a current diagnosis and recurrent symptoms, an indication of in-service events, and the Veteran has testified that they are related.  

2. Obstructive Sleep Apnea

The Veteran essentially contends that his sleep apnea is related to his active duty service.  He reports symptoms of loud snoring, restless tossing, and choking.  The Veteran's wife provided a statement in April 2011 that he Veteran had had sleep problems for 12 years, including loud snoring, restlessness, and waking up.

In March 2011, the Veteran filed an informal claim for service connection for sleep apnea and indicated he had been recently diagnosed with sleep apnea at the VAMC in Mountain Home, Tennessee. 

A 2009 VA medical record noted sleep apnea was not present.  In support of his claim, the Veteran has submitted VA treatment records showed that the Veteran had a long history of sleep problems, and that as of 2010 he had a current diagnosis of unspecified sleep apnea and used a CPAP machine and had a hard time sleeping through the night.

At the January 2016 Board hearing, the Veteran testified that he first became aware of sleep apnea symptoms was approximately 9 years prior when he had his first surgery at VA and he asked in the recovery room if he knew he had sleep apnea.  The Veteran testified he had no idea what sleep apnea was but did know that he was not catching his breath during sleep since he was on active duty.  

In light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's sleep apnea, to include whether sleep apnea had an onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Air Force Historical Research Agency at Maxwell Air Force Base search for the 1989 unit records (and any supporting documents) submitted by the 351st Strategic Missile Wing, the higher headquarters for the 352nd Missile Security Squadron.  A negative reply should also be requested.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder, to include generalized anxiety disorder and PTSD, if present.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed psychiatric disorders.  

Second, for each non-PTSD psychiatric disorder diagnosed, provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that each disorder had its onset in, or is otherwise related to, active service.  

Third, if stressor verification is accomplished and a diagnosis of PTSD is deemed appropriate, the examiner should also opine as to whether any of the identified stressor(s) are adequate to support the diagnosis of PTSD. 

5.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination in order to obtain an etiological opinion regarding his sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's sleep apnea had an onset in service or is otherwise related to service.  The examiner must consider the lay statements of the Veteran and his wife regarding sleep problems during and after service.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


